  Case 16-81021      Doc 79       Filed 11/16/18 Entered 11/16/18 10:47:17           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: TILEENA F. HENDERSHOT                 §       Case No. 16-81021
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 04/26/2016.

       2) The plan was confirmed on 10/17/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          03/31/2017, 01/25/2018, 08/09/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 05/31/2018, 08/30/2018.

       5) The case was dismissed on 08/30/2018.

       6) Number of months from filing or conversion to last payment: 20.

       7) Number of months case was pending: 30.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $19,200.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81021      Doc 79       Filed 11/16/18 Entered 11/16/18 10:47:17        Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 24,960.00
      Less amount refunded to debtor(s)                       $ 1,005.00
NET RECEIPTS                                                                     $ 23,955.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                       $ 0.00
       Court Costs                                                 $ 0.00
       Trustee Expenses & Compensation                        $ 1,931.89
       Other                                                       $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                  $ 1,931.89

Attorney fees paid and disclosed by debtor(s):                $ 4,000.00



Scheduled Creditors:
Creditor                                        Claim        Claim       Claim    Principal    Interest
Name                                Class   Scheduled     Asserted    Allowed         Paid        Paid
ERIC PRATT LAW FIRM P.C.            Lgl      4,000.00     4,000.00        0.00        0.00        0.00
CARRINGTON MORTGAGE                 Sec     35,000.00    31,272.70        0.00   22,023.11        0.00
CARRINGTON MORTGAGE                 Sec          0.00   118,474.03        0.00        0.00        0.00
AMERICREDIT FINANCIAL               Uns          0.00     7,836.17    7,836.17        0.00        0.00
PORTFOLIO RECOVERY                  Uns      2,494.00     2,494.79    2,494.79        0.00        0.00
PORTFOLIO RECOVERY                  Uns        554.00       554.60      554.60        0.00        0.00
CAPITAL ONE BANK USA NA             Uns      1,116.00     1,173.94    1,173.94        0.00        0.00
CAPITAL ONE BANK USA NA             Uns        584.00       619.59      619.59        0.00        0.00
CHASE CARD                          Uns          0.00          NA          NA         0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns        489.00       596.66      596.66        0.00        0.00
RESURGENT CAPITAL SERVICES          Uns        531.00       531.64      531.64        0.00        0.00
CREDITORS PROTECTION                Uns      1,371.00          NA          NA         0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        289.00       289.86      289.86        0.00        0.00
FIRST PREMIER BANK                  Uns         48.00          NA          NA         0.00        0.00
FSB BLAZE                           Uns        122.00          NA          NA         0.00        0.00
HEIGHTS FINANCE CORP                Uns          0.00          NA          NA         0.00        0.00
BECKET & LEE LLP                    Uns        111.00       146.68      146.68        0.00        0.00
MABT/CONTFIN                        Uns        319.00          NA          NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-81021      Doc 79       Filed 11/16/18 Entered 11/16/18 10:47:17    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
RESURGENT CAPITAL SERVICES          Uns      1,692.00   1,656.94   1,656.94       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns        329.00     329.27     329.27       0.00       0.00
RISE                                Uns      3,233.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE AGENCY          Uns        103.00   2,154.11   2,154.11       0.00       0.00
PORTFOLIO RECOVERY                  Uns      3,525.00   3,107.54   3,107.54       0.00       0.00
SYNCB/LOWES                         Uns          0.00        NA         NA        0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns        547.00     547.42     547.42       0.00       0.00
WILLIAMSMCCARTHY LLP                Uns      6,200.00   6,203.01   6,203.01       0.00       0.00
CLAYTON HENDERSON                   Uns          0.00        NA         NA        0.00       0.00
CONVERGENT                          Uns        100.00        NA         NA        0.00       0.00
OSF MEDICAL CENTER                  Uns        914.00        NA         NA        0.00       0.00
ROCKFORD ANESTHESIOLOGIST           Uns        464.00        NA         NA        0.00       0.00
WILLIAMS MCCARTHY LLP               Uns      6,200.00        NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81021      Doc 79       Filed 11/16/18 Entered 11/16/18 10:47:17    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00      $ 22,023.11               $ 0.00
      Debt Secured by Vehicle                       $ 0.00           $ 0.00               $ 0.00
      All Other Secured                             $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                      $ 0.00      $ 22,023.11               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 28,242.22           $ 0.00               $ 0.00



Disbursements:

       Expenses of Administration               $ 1,931.89
       Disbursements to Creditors              $ 22,023.11

TOTAL DISBURSEMENTS:                                            $ 23,955.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81021        Doc 79      Filed 11/16/18 Entered 11/16/18 10:47:17               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/15/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
